                               .,
                           o' ·.1    ,'
 AO 2458 (Rev. 02/08/2019) Ju~gmenfin a Criminal Petty Case (Modified)                                                                                  Page 1 of 1


                                    · UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                          V.                                    (For Offenses Committed On or After November I, 1987)


                     Jose Luis Zuniga-Bautista                                  Case Number: 3:19-mj-22487

                                                                                Danielle Rachel Iredale
                                                                                Defendant's Attorney
                                                                                                                 f~~Lt:U
                                                                                                                  "'· '"
                                                                                                                      ~    '!fl.Ir.ii<   ·.,~.tr:',~~


REGISTR~J'ION NO. 8595 4298
THE DEFENDANT:
                                                                                                                 JUN 2 0 2019
 12:1 pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)
      after a plea of not guilty.
                                                                                    CLERK US DISTRICT COURT
                                                                               t~~o 1:ERi~ ~1~. ~'fer
      Accordingly, the defendant 1s adJudged guilty of such count(s), which mvolve the followmg offense(s):
                                                                                                                       I                      e110~~~!• j
                                                                                                                                                                      ,




Title & Section                     Nature of Offense                                                     \'Ii   Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                            'r\ I
 D The defendant has been found not guilty on count(s)
                                                 -------------------
 •    Count(s)
                   - - - - ~ - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ti/TIME SERVED                           •    _ _ _ _ _ _ _ _ _ _ days

 12:1 Assessment: $10 WAIVED    12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and aJl documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, June 20, 2019
                                                                             Date of Imposition of Sentence


Received
                                                                         ~   ~·>c.6,,,
                                                                         ONORAB~       REN L. STROMBcTui
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        3:19-mj-22487
